Title: From James Madison to Tench Coxe, 11 June 1788
From: Madison, James
To: Coxe, Tench


Dear Sir
Richmond June 11th. 1788.
On my arrival which was the second day of the Convention, I found yours of the  ult: the papers contained in which I have disposed of in the manner most likely to be of service. I should have acknowledged the favor sooner; but have not been well since I recd. it, and for several days preceding yesterday was confined to my room with a bilious attack. I am now able to resume my seat in the Convention; though am extremely feeble. We make but slow progress. The parties are pretty nicely balanced; and pretend each to be sanguine of victory. I think the majority has been as yet in favor of the Consti[tu]tion. Great exertions & ingenuity are however employed to turn the undecided few against it, by appealing to their local and particular interests and prejudices. Should this party be wrought on effectually of Which there is some danger, the event will probably be unfavorable, or at least extremely doubtful. It is still more to be apprehended that the enemies to the Constitution will contrive to procrastinate the debates, till the weariness of the members will yield to a postponement of the final decision to a future day; and to an intermediate adjournment. The extreme heat of the weather, the approach of harvest, the meeting of the Assembly the latter end of the month, and the nice division of parties will favour such a project. I am Dear Sir with much esteem Yours
Js. Madison Jr
